Citation Nr: 0614469	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  98-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, other than post traumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation greater than 70 percent for 
post traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than May 20, 
2002, for the award of service connection for PTSD. 


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

The record shows that the veteran was previously represented 
in this case by a private attorney whose authority to 
represent claimants before the Board of Veterans' Appeals 
(Board) was revoked, effective in October 2001.  The veteran 
was advised of this fact and given an opportunity to select a 
new representative in letters addressed to him by the RO in 
July 2002 and by the VA in June 2005.  The record does not 
show the veteran to have appointed any new individual or 
organization to represent him.  Accordingly, the veteran is 
unrepresented in his appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

This matter comes before the Board on appeal from a March 
1998 rating decision of the RO which found no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a psychiatric disability.  
The veteran timely initiated and subsequently perfected an 
appeal of this decision.  He testified on his own behalf 
before decision review officers at the RO in August 1998 and 
April 2000.

In an October 2002 decision, the Board found new and material 
evidence had been submitted, and reopened the veteran's claim 
for consideration on the merits.  In August 2003, the Board 
remanded the veteran's claim for additional development.  

The evidence also shows that in May 2002, the veteran 
submitted an informal application for service connection for 
PTSD.  In a January 2004 rating action, service connection 
for PTSD was granted by the RO.  The basis for this grant is 
very unclear and the RO may wish to review this 
determination.  See Cohen v. Brown, 10 Vet. App. 128 (1997), 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  In any event, the 
issue of service connection for PTSD is not before the Board 
at this time. 

In several statements submitted within one year of the grant 
of service connection for PTSD, the veteran effectively 
indicated disagreement with the evaluation of the disorder 
and the effective date of service connection.  These issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A chronic acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first post 
service year; there is no competent credible evidence of a 
nexus between the veteran's current psychiatric disorder and 
his active service or any complaints treated therein.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 and 3.309(a).  
As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), a "determination of service connection requires a 
finding of the existence of a current disability and a 
determination or relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 308, 314 (1993).

Some chronic diseases, as in this claim, may be presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year in most cases of the date of 
separation from service.  38 U.S.C.A.  § 1112(a)(1) (West 
2002); 38 C.F.R. § 3.307(a)(3) (2005); see 38 U.S.C.A.  
§ 1101(3) and 38 C.F.R.  § 3.309(a) (listing the applicable 
chronic diseases).

A review of the evidence in this case shows that the veteran 
was originally denied service connection for a psychiatric 
disorder in an October 1974 rating action.  The basis for 
that decision was that while the veteran apparently underwent 
some psychiatric treatment in service, he was considered to 
have a personality disorder, (as diagnosed following a VA 
psychiatric examination conducted in September 1974), rather 
than an acquired psychiatric disorder.  Since applicable 
criteria then (and now) (38 C.F.R. § 3.303 (c)) precluded an 
award of service connection for a personality disorder, 
service connection for a psychiatric disability was denied. 

Overall, the Board must find that the service and post-
service medical evidence of record, within one year of the 
veteran's discharge from service, provides very negative 
evidence against this claim, revealing that the veteran had a 
personality disorder.  The VA psychiatric examination 
conducted in September 1974, months after service, provides 
particularly highly probative medical evidence against this 
claim. 

Post-service medical records indicate treatment for a series 
of psychiatric disorders.  The Board has reviewed all medical 
records in this case.  In evaluating the probative value of 
competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Based on a review of the medical evidence, the Board finds 
that the medical records, as a whole, provides evidence 
against the veteran's claim that a chronic acquired 
psychiatric disorder developed during the veteran's military 
service.  The April 2004 VA psychiatric examination, 
particularly in conjunction with the VA psychiatric 
examination conducted in September 1974, months after 
service, provides particularly highly probative medical 
evidence against this claim.  The Board finds that these two 
reports outweigh all other evidence that supports the 
veteran's claim. 

With regard to those examiners that cite the veteran's 
contentions regarding his service and the veteran's belief 
that his service caused his current disorder, the Board finds 
these medical opinions are entitled to very limited probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

The record does not reveal that the veteran possesses any 
medical expertise and he has not claimed such expertise.  
Consequently, his lay medical assertions to the effect that 
his current psychiatric disorder was caused by active service 
has no probative value.  The veteran is not competent to 
provide a medical opinion as to the etiology of his own 
psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

It is the finding of the Board that the post-service medical 
records support the finding that the veteran's chronic 
acquired psychiatric disorder, other than a personality 
disorder, began many years after his service ended and is not 
related to such service.  The Board must note the lapse of 
many years between the veteran's separation from service and 
the first treatment for the claimed chronic acquired 
psychiatric disorder (other than a personality disorder).  
Records from the Social Security Administration (SSA) 
indicate a disorder many years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The fact 
that the veteran has a long psychiatric history that began 
well after service does not support the finding that this 
condition is related to service more than 30 years ago. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters from the RO to the veteran, 
as well as information provided in the rating decision, 
statement of the case and the subsequent supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the June 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Finally, a notice letter 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the appeal.  In response in 
February 2006, the veteran indicated that he had stated his 
claim completely.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that notice required by law must be 
provided before the initial unfavorable determination by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
this case, there is no pre-decisional notice for the rating 
decision on appeal.  However, as the Board has already 
determined that the veteran has received all required notice, 
timing of the notice results in no prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disability on appeal.  
Given that this claim for service connection was denied, 
further notice is not required under Dingess.

The veteran appears to indicate missing records, though this 
is not clear.  In this regard, it is important for the 
veteran to understand that records from 1996 or 1997 would 
not provide a basis to grant this claim in light of the 
veteran's service many years ago.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, in which the Board has 
remanded this case twice, the Board finds that such an 
additional attempt, in light of the extensive efforts already 
performed in this case, can not be justified.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
several relevant examinations.  The veteran has also 
submitted additional private medical evidence and his 
personal testimony.  The Board finds that all reasonable 
efforts have been made to assist the veteran in 
substantiating his claim, for purposes of the above decision.  
38 U.S.C.A. § 5103A.  The Board is also satisfied as to 
compliance with its instructions from the previous remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

Entitlement to service connection for an acquired psychiatric 
disability, other than post traumatic stress disorder, is 
denied.


REMAND

As noted above, in several statements submitted within one 
year of the grant of service connection for PTSD, the veteran 
effectively indicated disagreement with the evaluation of the 
PTSD disorder and the effective date of service connection 
for PTSD.  

The Board must find that the veteran has filed a timely 
notice of disagreement with regard to the January 2004 rating 
action.  As no Statement of the Case appears to have been 
issued, the claims of entitlement to an evaluation greater 
than 70 percent for PTSD and entitlement to an effective date 
earlier than May 20, 2002, for the award of service 
connection for PTSD  remains pending in appellate status (see 
38 C.F.R. § 3.160(c) (2005)) and requires further action by 
the RO.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2005); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

On the basis of the foregoing, the case is REMANDED for the 
following action:

The RO should issue a Statement of the 
Case to the veteran addressing the issues 
of entitlement to an evaluation greater 
than 70 percent for PTSD and entitlement 
to an effective date earlier than May 20, 
2002, for the award of service connection 
for PTSD.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


